                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR18-72-CAS

 Defendant           ELBERT MAGALLANES BERMUDO                               Social Security No. 8         0   8   6
 akas:   Elbert Bermudo; Elbert Magallane Bermudo                            (Last 4 digits)




                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06   21    2021

  COUNSEL                                           Nadine Hettle, Deputy Federal Public Defender, Appointed
                                                                            (Name of Counsel)

     PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession of Counterfeit Postal Keys in violation of 18 U.S.C. § 1704, as charged in Count 1 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to Count
  ORDER   1 of the Indictment to Probation for a term of: ONE (1) YEAR.

It is ordered that the defendant shall pay to the United States a special assessment of $100.00, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not
less than $25.00 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.
Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.
Defendant’s one (1) year probation shall be under the following terms and conditions:

1.       The defendant shall reside at a residential re-entry center (RRC), under the community corrections
         component, for a period not to exceed 180 days, and shall comply with all rules and regulations of the
         RRC, until discharged by the program director, with the approval of the Probation Officer. Defendant
         shall be released directly to the U.S. Probation Office, to be taken to the RRC;
2.       The defendant shall comply with the rules and regulations of the United States Probation &
         Pretrial Services Office and Second Amended General Order 20-04;
3.       The defendant shall not commit any violation of local, state, or federal law or ordinance;
4.       The defendant shall cooperate in the collection of a DNA sample from the defendant;
5.       During the period of community supervision, the defendant shall pay the special assessment in
         accordance with this judgment's orders pertaining to such payment;
6.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant
         shall submit to one (1) drug test within 15 days of release from custody and at least two (2)
         periodic drug tests thereafter, not to exceed eight (8) tests per month, as directed by the
         Probation Officer;

CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.      ELBERT MAGALLANES BERMUDO                          Docket No.:   CR18-72-CAS

         7.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
                     from abusing prescription medications during the period of supervision;
         8.          During the course of supervision, the Probation Officer, with the agreement of the
                     defendant and defense counsel, may place the defendant in a residential drug treatment
                     program approved by the U.S. Probation and Pretrial Services Office for treatment of
                     narcotic addiction or drug dependency, which may include counseling and testing, to
                     determine if the defendant has reverted to the use of drugs. The defendant shall reside in
                     the treatment program until discharged by the Program Director and Probation Officer;
         9.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by
                     the Probation Officer. If the defendant has no ability to pay, no payment shall be
                     required;
         10.         During supervision, the Probation Officer, with the agreement of the defendant and
                     defense counsel, may place the defendant in a residential reentry center (pre-release
                     component) for a period of no more than 180 days, and the defendant shall observe the
                     rules of that facility;
         11.         The defendant shall comply with the immigration rules and regulations of the United
                     States, and if deported from this country, either voluntarily or involuntarily, not reenter
                     the United States illegally. The defendant is not required to report to the Probation &
                     Pretrial Services Office while residing outside of the United States; however, within 72
                     hours of release from any custody or any reentry to the United States during the period of
                     Court-ordered supervision, the defendant shall report for instructions to the United States
                     Probation Office located at: the United States Court House, 411 West Fourth Street,
                     Santa Ana, CA 92701-4597; and
         12.         The defendant shall submit the defendant's person, property, house, residence, vehicle,
                     papers, or other areas under the defendant's control, to a search conducted by a United
                     States Probation Officer or law enforcement officer. Failure to submit to a search may be
                     grounds for revocation. The defendant shall warn any other occupants that the premises
                     may be subject to searches pursuant to this condition. Any search pursuant to this
                     condition will be conducted at a reasonable time and in a reasonable manner upon
                     reasonable suspicion that the defendant has violated a condition of his supervision and
                     that the areas to be searched contain evidence of this violation.

///

///

///

CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 4
 USA vs.     ELBERT MAGALLANES BERMUDO                                               Docket No.:      CR18-72-CAS


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    The defendant must report to the probation office in the federal              officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   The defendant must follow the instructions of the probation officer to
 7.    The defendant must permit the probation officer to contact him or             implement the orders of the court, afford adequate deterrence from
       her at any time at home or elsewhere and must permit confiscation             criminal conduct, protect the public from further crimes of the
       of any contraband prohibited by law or the terms of supervision and           defendant; and provide the defendant with needed educational or
       observed in plain view by the probation officer;                              vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.
 8.    The defendant must work at a lawful occupation unless excused by
       the probation officer for schooling, training, or other acceptable
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 4
             The defendant must also comply with the following special conditions (set forth below).



 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:



           United States District Court, Central District of California

           Attn: Fiscal Department

           255 East Temple Street, Room 1178

           Los Angeles, CA 90012



 or such other address as the Court may in future direct.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.

CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 4
 USA vs.     ELBERT MAGALLANES BERMUDO                                           Docket No.:      CR18-72-CAS




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal


                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk


                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)

                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 4
